RESOLUCIÓN
Examinada la Queja, presentada por el Sr. Emmanuel Logroño, y la Contestación a Queja y Comparecencia, pre-sentada por el Ledo. Roberto Sueiro del Valle, se ordena el archivo de la queja.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodrí-guez emitió un Voto particular de conformidad, al que se unió el Juez Asociado Señor Estrella Martínez. El Juez Aso-ciado Señor Martínez Torres emitió un Voto particular de conformidad al que se unió la Jueza Asociada Señora Pabón Charneco. La Jueza Asociada Oronoz Rodríguez se inhibió.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

*511Voto particular de conformidad emitido por la
Juez Aso-
ciada Señora Rodríguez Rodríguez,
al que se une el Juez Asociado Señor Estrella Martínez.
Por entender que la queja presentada contra el Ledo. Roberto Sueiro del Valle ameritaba que este Tribunal se expresara sobre la constitucionalidad del Canon 14 del Có-digo de Ética Profesional, el cual incide en el derecho a la libre expresión de los abogados en nuestra jurisdicción, suscribo este voto particular de conformidad.
El licenciado Sueiro del Valle fue admitido al ejercicio de la abogacía el 5 de enero de 1988 y al ejercicio de la notaría el 27 de abril de 1990. El 9 de junio de 2005, el Sr. Emmanuel Logroño Molina (querellante) presentó una queja contra el licenciado Sueiro del Valle alegando, en lo perti-nente, que éste había incurrido en conducta antiética al emitir unas expresiones públicas impropias relacionadas con el querellante. Esto mientras se ventilaba un pleito civil en el Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico, en el cual el licenciado Sueiro del Valle representaba a una de las partes y el querellante figuraba como demandado.(1) Así, se le imputó al licenciado Sueiro del Valle haber contravenido el Canon 14 del Código de Ética Profesional. 4 LPRA Ap. IX.
Antes de entrar a dilucidar las cuestiones propiamente éticas, conviene repasar someramente los hechos que sus-citan la queja presentada por el señor Logroño Molina.
*512HH HH
TMTV Corp. (TMTV), compareciendo a través de su pre-sidente, Sr. Antonio “Tony” Mojena Zapico, demandó en el foro federal a Mass Productions, Inc., corporación del señor Logroño Molina. El licenciado Sueiro del Valle representó a TMTV en ese pleito. En esencia, el pleito versaba sobre la titularidad de los derechos de autor de la serie televisiva “20 pisos de historia”. Se alegaba, pues, que la serie televi-siva “El condominio” —producida por el señor Logroño Molina— infringía los derechos de autor de TMTV, puesto que era una apropiación indebida del concepto original de “20 pisos de historia”.
Luego de los trámites de rigor, el Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico emitió una sentencia sumaria parcial en la que adjudicó la titularidad de los derechos concernidos a favor del demandante, TMTV. Asimismo, determinó que, en efecto, los demandados, me-diante el programa “El condominio”, infringieron dichos de-rechos en la medida en que ese programa era un derivado de “20 pisos de historia”. Véase TMTV, Corp. v. Mass Productions, Inc., 345 F.Supp.2d 196, 214 (D. PR 2004).
Así las cosas, luego que el foro federal emitiera la sen-tencia sumaria parcial, el señor Logroño Molina alegó que el licenciado Sueiro del Valle fue entrevistado en el pro-grama televisivo “Super Xclusivo”, en el que, a preguntas del Sr. Leo Fernández, emitió las declaraciones siguientes:
[Señor Fernández]: ¿Se puede considerar injusta la sentencia para Sunshine [señor Logroño Medina] toda vez que el público le tiene mucho cariño a Sunshine y el hecho de que en la sen-tencia se reclame una afectar la transmisión del programa El Condominio?
[Licenciado Sueiro del Valle]: Yo creo que no, y creo que el Tribunal así lo afirma en la sentencia, cuando tengas la opor-tunidad de leerla. Yo entiendo que Sunshine lo que hizo en este caso fue que se robó el programa de Tony Mojena y se lo llevó al canal 4. Yo entiendo que va mucho más allá de eso y *513Tony Mojena en su momento determinado habrá de hablar de eso. Y no te estoy hablando del plano jurídico, te estoy ha-blando ahora en el plano personal. Como todos ustedes saben, Sunshine en un momento determinado no estaba haciendo nada en la televisión y quien le dio la oportunidad fue Tony Mojena. Tony Mojena paga por todas estas cuestiones de El Condominio, perdóname!,] de 20 Pisos de Historial,] que des-pués se termina en lo que hoy conocemos como El Condominio. Sabiendo esto Sunshine, a Sunshine se le enviaron unas noti-ficaciones, se le hicieron unas advertencias, se le dio la opor-tunidad de transar, que en un momento determinado a Sunshine se le dijo única y exclusivamente, mira con que tú retires X y Y personajes de la historia dejamos que t[ú] sigas con El Condominio y que se negó, o sea, se le dieron m[á]s que oportunidades. Antes del Tribunal emitir una Sentencia se citó para una vista transaccionalf,] las cuales ellos denegaron y con soberbia dijeron que no les importaba hablar de transac-ción y en un momento determinado Sunshine nunca se reunió con Tony Mojena para ver si llegaban a un acuerdo transaccional. Quien tuvo la decencia de hacerlo fue Joe Ramos en un momento determinado. Por eso yo entiendo que esta sentencia no es injusta para él porque aunque [é]l está creando un taller, y yo sé que para muchos puertorriqueños en cuanto a programas de televisión respecta, este taller que se creó es uno ilegítimo desde el momento en que [é]l se llevó un programa que no le pertenecía. Queja, pág. 2.
De igual manera, el señor Logroño Molina indicó en su queja que, a principios de diciembre de 2004, el licenciado Sueiro del Valle participó en el programa televisivo “Dame un break”, donde, a su vez, realizó las expresiones siguien-tes:
[Entrevistador]: ¿Otros personajes],] qu[é] pasa con los que han entrado a lo que es la trama del concepto original? [Licenciado Sueiro del Valle]: Los personajes que se crean den-tro de un concepto que ya le pertenece al concepto original y que se determinó que era de otra persona, no tienen legalidad jurídica!,] por decirlo así. Te lo voy a decir con un ejemplo. Si Tony Mojena tiene un carro y viene una persona y se lo roba y esa persona le coloca asientos, gomas, aros, le modifica el motor, lo pinta [y] al cabo del tiempo viene la policía, la incauta, interviene con la persona [que] se lo robó y luego se determina que le pertenece a Tony Mojena, Tony Mojena es dueño del *514carro entero, de las gomas, modificaciones. Esto ocurre con los personajes. Al que se tiene que responsabilizar es a Sunshine [señor Logroño Molina, que] sabía que se estaba llevando un concepto que le pertenecía a otra persona y el riesgo se lo tomó él de que esos personajes y esos nuevos personajes y conceptos que estaba añadiendo a un trabajo derivado, que no era ningún trabajo derivado, que era exactamente lo mismo, eso eventual-mente le iba a pertenecer a Tony Mojena. Queja, pág. 3.
El señor Logroño Molina argüyó, pues, que ambas ex-presiones atentaron contra su honra y dignidad en la me-dida en que lo caracterizaban como “ladrón”. Por lo tanto, argüyó que estas expresiones debían ser censuradas por este Tribunal, puesto que, además, contravenían las nor-mas éticas de la abogacía, en particular, el Canon 14 del Código de Ética Profesional, supra. Señaló, también, que el licenciado Sueiro del Valle no podía hacer expresiones pú-blicas en torno a un caso sub judice.
El 5 de julio de 2005, el licenciado Sueiro del Valle pre-sentó su contestación a la queja. En ésta alegó que la sen-tencia sumaria parcial emitida por el foro federal, en efecto establecía que su cliente en dicho pleito era el único titular de los derechos de autor concernidos y, además, que el pro-grama televisivo “El condominio” infringía dichos derechos. Por otra parte, señaló que sus expresiones en los medios de comunicación estuvieron dirigidas a defender la reputación de su cliente, ya que el caso en el foro federal fue discutido ampliamente en la prensa del País. Además, añadió que coartar su derecho a expresarse, en las circunstancias par-ticulares del caso, bien podría atentar contra la función social de la abogacía o, en cualquier caso, podría infringir su derecho constitucional a la libre expresión.
En cuanto a las contenciones del señor Logroño Molina de que las expresiones hechas por el licenciado Sueiro del Valle ultrajaban su honra y su dignidad, el letrado se li-mitó a señalar que la palabra “robo” —y la posible caracte-rización como “ladrón”— fue utilizada como sinónimo de *515“usurpar” e “infringir”; es decir, no fue utilizada en su acepción jurídica. Ello, según alega el licenciado Sueiro del Valle, responde a que sus expresiones en los medios de co-municación fueron hechas para proteger a su cliente, así como para explicarles a personas legas la compleja contro-versia ventilada —y adjudicada, en lo esencial— en el foro federal.
El señor Logroño Molina, por su parte, presentó un es-crito en respuesta a la contestación del licenciado Sueiro del Valle, en el que reiteró lo aseverado en su queja y alegó, además, que TMTV, a través de sus representantes, fue quien procuró que los medios noticiosos publicaran la in-formación relacionada con el litigio. Una vez más, reiteró que las expresiones del licenciado Sueiro del Valle tildán-dolo de “ladrón” mancillaron su buen nombre, su honra y su dignidad.
El 9 de agosto de 2005 le referimos la queja en cuestión al Procurador General para que éste diera curso a la inves-tigación de rigor y emitiera el informe correspondiente. El 17 de octubre de 2005, el Procurador General presentó su informe, en el cual señaló, en síntesis, que la conducta im-putada no violaba el Canon 14, dado que las expresiones hechas por el licenciado Sueiro del Valle, analizadas en conjunto, estaban protegidas por el derecho a la libertad de expresión, según consagrado en la Constitución de Estados Unidos y en la Constitución del Estado Libre Asociado de Puerto Rico.
El 12 de diciembre de 2006 este Tribunal emitió una orden dirigida al licenciado Sueiro del Valle para que mos-trara causa por la cual no debía ser disciplinado según el Canon 14 del Código de Etica Profesional. El licenciado Sueiro del Valle compareció oportunamente y señaló, entre otras cosas, que las expresiones hechas estaban protegidas por el derecho a la libre expresión, según consagrado en la Constitución federal y en la Constitución del Estado Libre *516Asociado de Puerto Rico. Además, impugnó la constitucio-nalidad del Canon 14 aludiendo a las doctrinas de vague-dad y amplitud excesiva. En la alternativa, argüyó que sus expresiones no estaban prohibidas por dicho canon, debido a que no fueron hechas para influenciar indebidamente las incidencias de un pleito judicial pendiente, sino para pro-teger los intereses legítimos de su cliente.
En lo atinente a las protecciones constitucionales, el li-cenciado Sueiro del Valle alegó que, según lo resuelto por el Tribunal Supremo de Estados Unidos en Gentile v. State Bar of Nevada, 501 US 1030 (1991), un abogado puede hacer expresiones sobre un pleito pendiente, siempre y cuando sus manifestaciones no tengan posibilidad de oca-sionar un perjuicio sustancial. Así, adujo que el Canon 14, dada su redacción, no se ajustaba al estándar establecido por el Tribunal Supremo federal en Gentile.(2) Por lo tanto, el licenciado Sueiro del Valle solicitó que declaráramos dicho canon inconstitucional. En la alternativa, argüyó, como se dijo, que sus expresiones no contravenían el canon en cuestión, ya que fueron hechas para velar por los inte-reses de su cliente.
El 21 de febrero de 2007 el señor Logroño Molina com-pareció nuevamente ante este Tribunal y reiteró su postura. Argumentó, por consiguiente, que el Canon 14 no era inconstitucional y que, en atención a las particularida-des fácticas del caso, el pleito federal no constituía un “caso extremo”.
Repasados los pormenores fácticos, procede evaluar la constitucionalidad del Canon 14 a la luz de las disposicio-*517nes constitucionales pertinentes y su jurisprudencia interpretativa. Es decir, nos corresponde conciliar, en lo posible, nuestro Canon 14 con lo resuelto por el Tribunal Supremo federal en Gentile.(3) Para ello, pues, será preciso repasar los contornos normativos del Canon 14 y, luego, examinar la doctrina constitucional pertinente.
I — i hH I — i
El Canon 14 del Código de Ética Profesional regula el intrincado asunto de la publicidad, a instancias de un abo-gado, en pleitos civiles pendientes de adjudicación.(4) Es decir, establece el margen de libertad que tiene un abogado para comentar los pleitos en los cuales interviene cuando éstos aún no han sido adjudicados en propiedad. Dicho canon dispone que
[e]l abogado debe abstenerse de publicar o de cualquier ma-nera facilitar la publicación en periódicos o a través de otros medios informativos, detalles u opiniones sobre pleitos pen-*518dientes o que señalen la probabilidad de litigios futuros, pues tales publicaciones pueden obstaculizar la celebración de un juicio imparcial y perjudicar la debida administración de la justicia. En caso de que las circunstancias extremas de un pleito específico justifiquen ofrecer una información al público, será impropio el hacerlo anónimamente. Una referencia unilateral o ex parte a los hechos de un caso debe limitarse a citas tomadas de los récord y documentos archivados en los tribu-nales; pero aun en estos casos extremos, es preferible abste-nerse de ofrecer tales declaraciones. 4 LPRAAp. IX, C. 14.
De entrada, es menester señalar que “[l]a comunicación violatoria de este canon requiere que la expresión del abo-gado se comunique al público y que verse sobre un pleito pendiente, no sobre uno en el que se haya emitido una sentencia que sea final y firme”. S. Steidel Figueroa, Etica y responsabilidad disciplinaria del abogado, Estados Uni-dos, Pubs. JTS, 2010, pág. 213. Véase In re Nogueras Cartagena, 150 DPR 667, 680 (2000) (donde se resolvió que para que proceda una querella ética por infringir el Canon 14 es preciso que se establezca que las expresiones hechas por el abogado, en efecto, se publicaron). Así, el Canon 14 pretende, ante todo, evitar que los abogados ejerzan pre-siones indebidas en los medios de comunicación tendentes a influenciar impropiamente las decisiones judiciales o los procedimientos adjudicativos, en la medida que éstos han de ceñirse a la prueba admisible y a las normas de derecho pertinentes. Steidel Figueroa, op. cit., pág. 213.(5)
Dicho lo anterior en cuanto a las consideraciones de po-lítica pública —y judicial— que inspiran el canon en cues-*519tión, conviene precisar sus distintos ámbitos normativos; esto es, especificar qué prohíbe el canon y cuándo.
En primer lugar, el canon consagra palmariamente un deber general de abstención relacionado con la publicación de “detalles u opiniones sobre pleitos pendientes”. Esto en la medida en que se podría afectar la celebración de un juicio imparcial y perjudicar la sana administración de la justicia. De esta forma, pues, se subordina la libertad de expresión del abogado —en tanto oficial de la corte— a los intereses de mayor jerarquía que informan la labor de los tribunales. Es menester enfatizar, también, que dicho de-ber general de abstención es relativo, dado que se condi-ciona el límite que supone a los posibles efectos perjudicia-les que determinada expresión de un abogado pudiera causar en un pleito pendiente.
Cabe señalar, sin embargo, que la redacción de esta pri-mera oración del canon es un tanto confusa. Por ejemplo, bien pudiera entenderse que, ante la mera posibilidad de que las expresiones de un abogado peijudiquen o mancillen la imparcialidad de un juicio, el deber de abstención seña-lado opera con independencia del probable efecto de las ex-presiones que el abogado profiera. Es decir, que el abogado está obligado a abstenerse aun cuando sus expresiones no tiendan a “obstaculizar la celebración de un juicio imparcial y perjudicar la debida administración de la justicia”. 4 LPRA Ap. IX, C. 14. Tal lectura, empero, supondría restrin-gir injustificadamente la libertad de expresión de los abogados. Ello en la medida en que dicha restricción no da-ría cuenta de las consideraciones de interés público que han de informar cualquier regulación a la expresión de la clase togada. Por ende, descartamos esa posibilidad. En cambio, entendemos que la conjunción “pues”, en la primera oración del canon, “[d]enota causa, motivo o razón”. Real Academia Española, Diccionario de la lengua española, 23ra ed., Ed. Espasa Libros, 2014, pág. 1811. En consecuencia, la posible *520obstaculización a la celebración de un juicio imparcial, así como el probable efecto perjudicial a la debida administra-ción de la justicia han de ser la “causa, motivo o razón” en virtud de la cual opere el deber de abstención identificado. Así, este deber de abstención limita las expresiones de un abogado cuando éstas tiendan a menoscabar los intereses públicos que tutela la restricción, según interpretada por este Tribunal.
Por otra parte, en su segunda oración, el canon hace referencia a “circunstancias extremas” que podrán justifi-car que el abogado emita ciertas expresiones públicas, si bien será impropio que lo haga anónimamente. Dispone el canon, también, en su tercera oración, que cualquier refe-rencia “unilateral o ex parte” a los hechos del caso deberá limitarse a citas de los récord y documentos que obren en los archivos del tribunal. Por último, el canon, en esa misma oración, exhorta a los abogados a que, aún en esos “casos extremos”, se abstengan de ofrecer declaración alguna. Ello parece indicar que, como norma general, el abogado deberá abstenerse de emitir expresiones públicas aun cuando éstas pudieran no afectar o incidir en la impar-cialidad del pleito judicial pendiente. Es decir, cabría pen-sar, entonces, que la censura a las expresiones del abogado, salvo en casos extremos, es un fin en sí mismo y no un mecanismo para tutelar intereses legítimos del Estado como, por ejemplo, la imparcialidad de los procesos adjudi-cativos en el País.
Se percibe, pues, cierta tensión entre uno y otro aspecto del canon que nos ocupa. Por un lado, el canon establece, primero, un deber general de abstención, el cual, como se dijo, supone una limitación relativa subordinada al legí-timo interés del Estado en procurar que los procesos judi-ciales se lleven a cabo de manera imparcial y de propender a la sana administración de la justicia. Así, pues, parece ser que será válida cualquier otra expresión que no ame-*521nace con causar algún perjuicio sustancial en un proceso judicial pendiente.
Por otro lado, sin embargo, el canon dispone, sin especi-ficar cuáles son, que las declaraciones públicas que emita un abogado sólo serán aceptables en ciertas “circunstan-cias extremas”, con independencia del efecto que éstas ten-gan sobre la integridad del proceso judicial al que se refieren. Es decir, puesto que se subordina la justificación de las expresiones a las “circunstancias extremas”, todo pare-cería indicar que, como regla general, el abogado estará im-pedido de hacer declaraciones al público aun cuando éstas no tengan la probabilidad de afectar sustancialmente la im-parcialidad de determinado pleito pendiente o atenten contra la eficiente administración de la justicia. Tal aprecia-ción, además, se ve reforzada por la exhortación que consagra el canon: “aun en estos casos extremos, es preferi-ble abstenerse de ofrecer tales declaraciones”. Nótese, una vez más, cómo el canon guarda silencio en torno a cuáles son los casos extremos en los que será preferible abstenerse de emitir declaraciones. Asimismo, el canon tampoco provee criterios que permitan determinar qué constituye un caso extremo ni cuándo es aceptable determinar que las circuns-tancias son extremas y que justifican el ejercicio de la liber-tad de expresión por parte del abogado. La exigua jurispru-dencia de este Tribunal sobre el particular no ha remediado la insuficiencia del canon.(6) Por otra parte, este Tribunal no *522ha tenido la oportunidad de dirimir satisfactoriamente la tensión señalada.
IV
No fue hasta 1990 cuando este Tribunal, por primera vez, aludió al canon que nos ocupa en In re Secretario de Justicia, 126 DPR 463 (1990). En aquella ocasión, el asunto versaba sobre unas expresiones hechas por el en-tonces Secretario de Justicia, Ledo. Héctor Rivera Cruz —mientras fungía como gobernador interino— relaciona-das con las actuaciones del juez federal José A. Fusté en el caso Cordero v. De Jesus-Mendez, 867 F.2d 1 (1er Cir. 1989), que se ventilaba en el foro federal. Sin embargo, por tratarse del Secretario de Justicia, este Tribunal no aten-dió la presunta infracción al Canon 14. En vez, optó por atender, como cuestión de umbral, las consideraciones que informan el ejercicio de la jurisdicción disciplinaria en el contexto de la doctrina de separación de poderes, puesto que el querellado emitió sus expresiones mientras se des-empeñaba como funcionario público en la Rama Ejecutiva. In re Secretario de Justicia, supra, pág. 466. De esta forma, pues, reiteramos la doctrina de abstención que habíamos articulado en In re Secretario de Justicia, 118 DPR 827, 850 (1987), según la cual este Tribunal se abstendrá de sancionar disciplinariamente a un funcionario público de la Rama Legislativa o Ejecutiva cuando
(1) el promovente no justifique satisfactoriamente un interés legítimo ético y perjuicio real directo; (2) el asunto, aunque de carácter ético, sea prematuro; (3) los hechos no estén debida-mente documentados o sustanciados, o (4) no sean materia ético-adjudicable por corresponder propiamente al debate del Poder Legislativo o Ejecutivo, o pertenecer a la arena de la *523política partidista. (Énfasis suprimido). In re Secretario de Justicia, 118 DPR 827, 850 (1987).
De esta forma, por lo tanto, este Tribunal no tuvo que atender la alegada violación al Canon 14, puesto que en-tendió que, en efecto, las expresiones objeto de controver-sia fueron emitidas por el licenciado Rivera Cruz no como abogado, sino en calidad de gobernador interino. En conse-cuencia, se archivó la queja presentada por el juez Fusté.
Como se ve, la primera invocación jurisprudencial del canon, dadas las particularidades del caso, no permitió que este Tribunal entrara a dilucidar sus contornos normativos para aclarar cómo éste habría de operar.
En cambio, en In re Clavell Ruiz, 131 DPR 500 (1992), este Tribunal tuvo la oportunidad de enfrentarse, si bien someramente, a la norma consagrada en el Canon 14. En aquel entonces se resolvió que el licenciado Clavell Ruiz infringió este Canon 14 al presentar reiteradamente que-rellas y promover investigaciones inmeritorias. En lo que respecta a la norma que contiene el canon, nos limitamos a señalar que
[e]n protección de la debida administración de la justicia y para evitar la obstaculización de procesos judiciales imparcia-les, todo abogado debe abstenerse de facilitar de cualquier forma la publicidad, a través de cualquier medio informativo, de su opinión con respecto a pleitos pendientes o a hechos que señalen la probabilidad de casos en el futuro. Id., págs. 509-510.
Es innegable colegir de lo anterior que el énfasis primordial del Canon 14, según interpretado por este Tribunal, es procurar la sana administración de la justicia y velar por la imparcialidad de los procesos judiciales. Ello, además, constituye un interés primordial para el País. Sin embargo, tal apreciación soslaya el derecho fundamental de los abogados a expresarse libremente, aun cuando el ejercicio de este derecho esté sujeto a límites particulares *524en virtud del rol que esos profesionales desempeñan. Es decir, al analizar el alcance normativo del Canon 14 es pre-ciso no perder de vista que éste no puede utilizarse como un mecanismo para conculcar los derechos constitucionales de la clase togada. Además, el énfasis en el adecuado fun-cionamiento de nuestro sistema de justicia no atiende la tensión que subyace la totalidad del Canon 14, tal y como la articuláramos en el segundo acápite de esta opinión.
Posteriormente, este Tribunal aludió al Canon 14 en sólo dos ocasiones. Véanse: In re Nogueras Cartagena, supra; In re Sánchez Ramos, 174 DPR 453 (2008). En ambas ocasiones, empero, el asunto estuvo atravesado, nueva-mente, por cuestiones atinentes a la doctrina de separación de poderes. En In re Nogueras Cartagena se trató de expre-siones hechas por un abogado mientras se desempeñaba como vicepresidente del Senado de Puerto Rico. Las expre-siones se relacionaban con un pleito que se ventilaba ante los tribunales del País y en el cual el licenciado Nogueras Cartagena había intervenido como representante legal de algunos de los codemandantes. En los méritos, este Tribunal determinó que el licenciado Nogueras Cartagena no había transgredido los deberes éticos impuestos por el Canon 14. No obstante, este Tribunal censuró enérgicamente al licen-ciado Nogueras Cartagena, pero al amparo del Canon 38 del Código de Ética Profesional, puesto que también se alegó —y se probó— que el licenciado Nogueras había incurrido en una conducta reprochable, según lo dispuesto por ese canon. In re Nogueras Cartagena, supra, pág. 681. Sobre las complejidades inherentes al Canon 14 y las tensiones que hemos identificado en las normas que contiene, nada se dijo.
En In re Sánchez Ramos, de otra parte, la controversia giraba en torno a unas expresiones vertidas públicamente por el entonces Secretario de Justicia, Ledo. Roberto Sán-chez Ramos, con relación a una decisión judicial, mediante la cual se determinó “no causa para arresto” ante una de-*525monda presentada contra el exgobernador de Puerto Rico, Dr. Pedro Rosselló González. Mediante dichas expresiones, el Secretario de Justicia cuestionó la imparcialidad de la determinación judicial y la atribuyó a las presuntas “co-nexiones” e “influencias” del doctor Rosselló González. Este Tribunal, al atender el asunto, enmarcó una vez más la ale-gada infracción ética en la doctrina de separación de pode-res por tratarse de un funcionario de la Rama Ejecutiva. Así, al amparo de la doctrina reconocida en In re Secretario de Justicia, 118 DPR 827, 850 (1987), este Tribunal se abs-tuvo de ejercer sus prerrogativas disciplinarias.
Es preciso señalar que, en esa ocasión, el licenciado Sánchez Ramos, al defenderse de la querella en su contra, invocó oportunamente su derecho a la libre expresión, tu-telado tanto por la Constitución federal como por la puertorriqueña. Sin embargo, no hubo que atender en los méritos dicho planteamiento constitucional, dado que la doctrina reconocida en In re Secretario de Justicia, 118 DPR 827 (1987), disponía, sin más, del asunto. Nótese, sin embargo, que las expresiones vertidas públicamente por el licenciado Sánchez Ramos —mientras fungía como Secre-tario de Justicia— estaban dirigidas a criticar la gestión judicial en un proceso criminal que, para todos los efectos, había concluido.(7) Las circunstancias de aquel caso difie-ren sustancialmente del que nos ocupa, ya que en esta oca-sión estamos ante unas expresiones que meramente se re-lacionan con un pleito civil que no había concluido del todo *526cuando se hicieron. No obstante, conviene aludir al caso en cuestión, puesto que, en su opinión concurrente y disi-dente, el entonces Juez Asociado Señor Rebollo López en-tendió que la controversia ameritaba resolverse en los mé-ritos; por ende, atendió los reclamos constitucionales esbozados por el querellado. In re Sánchez Ramos, supra, págs. 470-502 (Rebollo López, J., Opinión concurrente y disidente). En lo pertinente, dicha opinión concurrente y disidente constituye la primera y única vez que este Tribunal —a través de uno de sus miembros— ha abordado lo resuelto por el Tribunal Supremo federal en Gentile, que, como veremos, es de cardinal importancia para la contro-versia que nos compete. Ello, dado que Gentile versa sobre el ámbito de libertad de expresión que ha de tener un abo-gado cuando éste se expresa sobre un pleito judicial pendiente. Por ende, conviene analizar la impronta doctrinal de Gentile con tal de sentar las bases desde las cuales habrá que examinar la interpretación de nuestro Canon 14, según consagrada en el segundo acápite de esta opinión.
V
En Gentile, el Tribunal Supremo federal se enfrentó a la Regla 177 sobre conducta profesional del Tribunal Supremo de Nevada, que, en aquel momento, regulaba la pu-blicidad sobre juicios pendientes en dicho estado.(8) Así, en *527Gentile, una mayoría de ese Tribunal federal determinó que la Regla 177, según interpretada por el Tribunal Supremo de Nevada, era inconstitucionalmente vaga.(9) En particular, se determinó que la disposición de la regla re-ferente a las expresiones que podía hacer un abogado sin temor a ser disciplinado no proveía un aviso claro sobre la conducta permitida y, por consiguiente, tampoco proveía un aviso claro sobre la conducta prohibida.
La Regla 177, en esencia, le permitía al abogado expre-sarse, en forma general, sobre la naturaleza del pleito en el que intervenía, siempre y cuando procurara no abundar sobre particulares.(10) El Tribunal Supremo federal, al ex-plicar por qué la referida regla adolecía de vaguedad, hizo hincapié en la utilización de los términos “general” y “abundar” o “elaborar”, señalando que éstos no eran sus-ceptibles a interpretarse uniforme y consistentemente por un abogado razonable. De esta forma, pues, un abogado no sabría con certeza qué tipo de expresión estaba prohibida y cuál no. Gentile, supra, págs. 1048-1049. En consecuencia, y en lo pertinente, el Tribunal Supremo federal, por voz del Juez Asociado Kennedy, expresó:
The right to explain the “general” nature of the defense without “elaboration” provides insufficient guidance because “general” and “elaboration” are both classic terms of degree. In the context before us, these terms have no settled usage or tradition of interpretation in law. The lawyer has no principle for determining when his remarks pass from the safe harbor of the general to the forbidden sea of the elaborated. Id.
*528Por otra parte, una mayoría distinta del Tribunal Supremo federal en Gentile —esta vez mediante la voz del Juez Presidente Rehnquist— puntualizó que los abogados, a diferencia de cualquier otro ciudadano común, están su-jetos a restricciones éticas que bien pueden incidir en el ámbito de su libertad de expresión cuando ésta ataña casos que se ventilan en los tribunales. Los abogados, en tanto son funcionarios del tribunal, son instrumentos de la jus-ticia, con lo cual no pueden, con sus expresiones, socavar la justicia misma a la que sirven. Véase Nebraska Press Assn. v. Stuart, 427 US 539, 601 esc. 27 (1976) (Brennan, J., Opinión concurrente) (“As officers of the court, court personnel and attorneys have a fiduciary responsibility not to engage in public debate that will redound to the detriment of the accused or that will obstruct the fair administration of justice”), citado con aprobación en Gentile, supra, pág. 1074 (Renhquist, J., Opinión). Esto es, existen considera-ciones que trascienden y limitan la libertad de expresión de los abogados y que están íntimamente relacionadas con la función social que éstos ejercen en pos de la justicia.
De otra parte, se señaló que, dado el acceso especial que tienen los abogados a determinada información, sus expre-siones extrajudiciales tienden a percibirse como informa-das, fidedignas y ciertas, lo que les impone un deber mayor de circunspección al momento de expresarse públicamente sobre casos pendientes en los que intervienen. Asimismo, esta limitación evita que se afecte perniciosamente la sana administración de la justicia y los derechos de un acusado o de una parte. En ambos casos es indudable que el Estado y la ciudadanía tienen un interés legítimo en que así sea.
En resumidas cuentas, Gentile establece que se pueden restringir las expresiones de un abogado que tengan una “probabilidad considerable de perjudicar sustancialmente” *529un proceso adjudicativo, nada más.(11) Ese fue el estándar adoptado por la Regla 177 de Nevada, el cual, sin embargo, fue interpretado inconstitucionalmente por el máximo foro judicial de ese Estado. Gentile, pues, valida el estándar que establecía dicha regla, pero en ningún momento la mayoría del Tribunal Supremo federal resuelve taxativamente que ese estándar ha de ser el mínimo aceptable constitucionalmente. (12) Más bien, el Tribunal Supremo federal examinó la interpretación que hizo el foro estatal del estándar en cuestión y determinó que era una interpreta-ción vaga. Gentile, supra, pág. 1034 (“The matter before us does not call into question the constitutionality of other States’ prohibitions upon an attorney’s speech that will have a ‘substantial likelihood of materially prejudicing an adjudicative proceeding,’ but is limited to Nevada’s interpretation of that standard”). Empero, al analizar la Regia 177 de Nevada, el Tribunal Supremo federal da las pistas que han de *530guiar la labor de los tribunales al evaluar estándares distin-tos que pretendan establecer un ámbito de prohibición más abarcador. Cabe entonces la posibilidad de que existan —y sean constitucionalmente válidas— reglas de conducta pro-fesional un tanto más rigurosas. En otras palabras, el están-dar de “probabilidad considerable de perjudicar sustancial-mente” pasa el crisol constitucional, pero no es el único válido o posible.
En cualquier caso, según interpretamos lo resuelto por el máximo foro federal, aun cuando se utilice otro estándar, lo indispensable ha de ser que la prohibición relativa a la libertad de expresión de los abogados (1) no adolezca de vaguedad o amplitud excesiva —lo cual es un imperativo constitucional insoslayable en materia de libertad de ex-presión— y (2) que tal prohibición esté estrechamente re-lacionada con intereses trascendentales que informan la profesión legal y que el Estado legítimamente pretende vindicar, entre otros, procurar que los procedimientos judi-ciales sean imparciales y velar por la sana administración de la justicia.(13) Además, la prohibición o restricción de que se trate ha de ceñirse a determinado procedimiento adjudicativo en curso. Así, no cabe hablar de limitaciones justificadas por sí mismas; por lo tanto, toda limitación que ataña a la libertad de expresión de un abogado sobre un procedimiento adjudicativo pendiente debe relacionarse in-defectiblemente con las particularidades de éste.
Coligiéndose lo anterior de lo resuelto en Gentile, ello constituye, a lo sumo, el mínimo irreductible que estamos obligados a respetar, en virtud de la cláusula de suprema-cía de la Constitución federal. Entiéndase, en virtud de la doctrina del ámbito mínimo federal, que no estamos obli-*531gados a adoptar, tal cual, el estándar de “probabilidad considerable de perjuicio sustancial”; más bien, lo indispensable es que al adoptar un estándar distinto conciliemos adecuadamente, por un lado, los intereses legítimos del Es-tado, en este caso, en la sana administración de la justicia, y por otro, la libertad de expresión de los abogados.
Habiendo precisado las pautas normativas, de índole constitucional, que han de guiar nuestra labor adjudica-tiva, procede evaluar la constitucionalidad del Canon 14 a la luz de lo anterior.
HH >
Como se sabe, cuando se examinan estatutos que limi-tan o interfieren con la libertad de expresión, en atención al contenido de ésta, a menudo se invocan las doctrinas de amplitud excesiva y vaguedad. Véase Pueblo v. Hernández Colón, 118 DPR 891 (1987). Véase, además, D. Nevares-Muñiz, Derecho penal puertorriqueño: parte general, 5ta ed. rev., San Juan, Ed. Inst. para el Desarrollo del Derecho, 2005, págs. 75-76 y 114-117. Éstas, en esencia, constitu-yen técnicas interpretativas que permiten a los tribunales “evad[ir] resolver la validez de ciertas restricciones [de] contenido de la expresión [...]”. J.J. Álvarez González, De-recho constitucional de Puerto Rico y relaciones constitucio-nales con los Estados Unidos: casos y materiales, Bogotá, Ed. Temis, 2009, pág. 1061. Ello, puesto que la determina-ción de amplitud excesiva o vaguedad remite a un examen formal del estatuto o regulación que se cuestiona, sin en-trar a dirimir el contenido de la expresión, esto es, la pro-tección que amerita ésta. Así, en aras de atender el plan-teamiento del querellado en torno a la inconstitucionalidad del Canon 14, en función de la discusión normativa que precede, conviene deslindar dichas doctrinas.
*532A
La doctrina de amplitud excesiva da cuenta de aquellos casos en que determinada reglamentación “aspira [...] pro-hibir o castigar expresiones que no gozan de la protección constitucional!,] pero que[,] por razón de haber sido redac-tada o interpretada imprecisamente [,] tiene el efecto de prohibir o castigar expresiones constitucionalmente protegidas”. Muñiz v. Admor. Deporte Hípico, 156 DPR 18, 34 (2002) (Hernández Denton, J., Opinión concurrente). Véase, también, 5 Rotunda and Nowak, Treatise on Constitutional Law: Substance and Procedure Sec. 20.8, pág. 42 (5ta ed. 2013). En otras palabras, esta doctrina “permite que se invalide [de su faz] una norma de conducta dirigida contra la expresión por abarcar lenguaje constitucional-mente protegido, a pesar de que la expresión en el caso en que esa norma se aplica no sea protegida [...]”. Álvarez González, op. cit., pág. 1061. Por lo tanto, un ataque bajo esta doctrina supone examinar formalmente el texto de una regulación con tal de determinar si éste prohíbe —con-juntamente con la expresión que puede legítimamente re-gularse— una cantidad considerable de expresión constitu-cionalmente protegida. Se ha de determinar si la amplitud de la que adolece la regulación es, de su faz y en efecto, sustancial(14)
Por otra parte, la aplicación de la doctrina de amplitud excesiva supone una excepción a las normas ordinarias de legitimación activa que rigen la adjudicación constitucional. Véase, por ejemplo, Broadrick v. Oklahoma, 413 US 601, 612-614 (1973). Esto es, “bajo la doctrina de amplitud exce-siva un litigante cuya actividad no está protegida puede in-*533vocar los derechos de terceros cuya actividad estaría prote-gida”, aun cuando éstos no formen parte de la controversia que pende ante el foro judicial. Alvarez González, op. cit., pág. 1068. Véase, además, E. Chemerinsky, Constitutional Law: Principles and Policies, 3ra ed., Nueva York, Aspen Publishers, 2006, págs. 943-944. En consideración de lo anterior, este Tribunal ha dicho que esta doctrina ha de ser utilizada excepcionalmente y como último recurso en “aque-llos casos en donde una interpretación limitada o una inva-lidación parcial del estatuto no excluyan la amenaza sobre las expresiones constitucionalmente protegidas”. (Enfasis en el original). Pueblo v. García Colón I, 182 DPR 129, 150-151 (2011).(15)
En lo que respecta a la metodología que debe utilizarse al examinar determinada reglamentación en función de esta doctrina, el primer paso es interpretar la reglamentación impugnada.(16) García Colón I, supra, pág. 204; U.S. v. Stevens, 559 US 460, 474 (2010). Para ello, además, será pre-ciso tomar en consideración las interpretaciones autorizadas anteriores de la reglamentación de la que se trate. (17) García Colón I, supra, pág. 204. Luego procede determinar si la reglamentación, según interpretada, es excesivamente am-plia en la medida en que prohíbe una cantidad sustancial de expresión constitucionalmente protegida. García Colón I, supra, págs. 204-205. De ser ese el caso, habrá que examinar la posibilidad de suscribir una interpretación razonable que pueda subsanar los vicios constitucionales, entiéndase, la re-dacción deficiente. García Colón I, supra, pág. 205.
*534B
La doctrina de vaguedad, por su parte, pretende evitar que se limite o prohíba determinada expresión sin que haya guías y normas claras y precisas para ello. En cierta medida, pues, esta doctrina es “un presupuesto del debido proceso de ley que prohíbe que se aplique contra una persona una norma cuyos términos no revelan adecuada-mente qué se persigue prohibir”. Álvarez González, op. cik, pág. 1062. Por consiguiente, esta doctrina opera cuando
(1) la disposición legal falla en proveerle a un ciudadano de inteligencia promedio un aviso suficiente de las conductas que proscribe y penaliza, y (2) el estatuto no le provee a los funcio-narios encargados de ponerla en vigor unas guías razonables, de forma tal que se preste para una aplicación arbitraria y discriminatoria interfiriendo así con los derechos fundamenta-les garantizados por la Constitución. García Colón I, supra, pág. 149 (citando a Boys and Girls Club v. Srio. de Hacienda, 179 DPR 746 (2010); Pueblo v. APS Healthcare of P.R., 175 DPR 368, 378 (2009); Pacheco Fraticelli v. Cintrón Antonsanti, 122 DPR 229, 239-240 (1988); Vives Vázquez v. Tribunal Superior, 101 DPR 139, 145-146 (1973)).
De lo anterior, conviene enfatizar que la determinación de vaguedad se hace en función de un estándar objetivo, a saber, si una persona de inteligencia promedio queda debi-damente advertida de la expresión que la regulación prohíbe. Véanse, por ejemplo: U.N.T.S. v. Srio. de Salud, 133 DPR 153, 161 (1993); Velázquez Pagán v. A.M.A., 131 DPR 568, 577 (1992); Vives Vázquez v. Tribunal Superior, 101 DPR 139, 145-146 (1973). Véanse, además: O.E.G. v. Cordero, Rivera, 154 DPR 827 (2001); Grayned v. City of Rockford, 408 US 104, 108-114 (1972); Cameron v. Johnson, 390 US 611, 616 (1968). Sin embargo, en tanto la con-troversia que nos ocupa atañe expresiones hechas por un abogado en su carácter profesional, dicho estándar objetivo ha de ajustarse en función de las circunstancias partícula-*535res que informan el ejercicio de la abogacía. Es decir, en este caso, se trata de si un abogado promedio queda debi-damente advertido de la expresión que el Canon 14 prohíbe.
C
Por último, es menester señalar que, al amparo de am-bas doctrinas, los tribunales están facultados para mitigar la vaguedad o amplitud excesiva de determinado estatuto a través de su labor interpretativa. Claro está, siempre y cuando dicha vaguedad o amplitud excesiva se subsane mediante una interpretación razonable que se ajuste, ade-más, a los parámetros constitucionales aplicables. Es así, puesto que bien podría suscitarse el caso en el que la va-guedad o la amplitud excesiva de la que adolece determi-nada reglamentación no pueda subsanarse mediante una interpretación judicial. En estos casos, entonces, procede-ría decretar la invalidación “facial” de la reglamentación en cuestión.(18)

>

Habiendo repasado someramente las doctrinas de ampli-tud excesiva y vaguedad, las cuales permiten que se cues-tione la constitucionalidad de estatutos o reglamentación que pretendan limitar el derecho a la libertad de expresión, procede evaluar el Canon 14. Para ello, sin embargo, con-*536viene seccionar las diversas normas(19) que contiene dicho canon, aun cuando todas giren en torno al asunto de la pu-blicidad de procedimientos adjudicativos pendientes. Así, procederemos a evaluar cada norma del canon en cuestión por separado, aplicando, según proceda, la doctrina de va-guedad o la doctrina de amplitud excesiva(20)
A
La primera oración del Canon 14 establece que el abo-gado deberá abstenerse de publicar o, en cualquier ma-nera, facilitar la publicación a —través de medios de comu-nicación o informativos— de detalles u opiniones sobre los pleitos pendientes o futuros. Como se dijo anteriormente, según los propios términos del canon, la limitación que su-pone dicho deber de abstención se justifica, “pues tales pu-blicaciones pueden obstaculizar la celebración de un juicio imparcial y perjudicar la debida administración de la justicia”. 4 LPRA Ap. IX, C. 14. Es decir, la limitación a la libertad de expresión que supone esta primera norma del canon está debidamente justificada en función de los inte-reses trascendentales que informan la labor del abogado, en su función de oficial de los tribunales, a saber: la impar-cialidad de los procesos y la sana administración de la justicia. Así, el deber de abstención al que se refiere el Ca*537non 14 sólo aplica cuando un abogado emite expresiones relacionadas con un procedimiento adjudicativo en el que interviene. En esos casos, el abogado deberá velar por que las expresiones que emita no menoscaben los intereses trascendentales que justifican la regulación que consagra el canon. De esta forma se subsana la posible amplitud excesiva del canon, puesto que éste, según interpretado por este Tribunal, sólo aplica a los casos en que un abogado se expresa sobre un pleito en el que interviene.
Sin embargo, es menester señalar que dado que la in-terpretación anterior no provee criterios específicos que permitan que un abogado promedio pueda colegir qué tipo de expresión, en efecto, está prohibida porque pueda obs-taculizar la celebración de un juicio imparcial o perjudicar la administración de la justicia, es imperativo que este Tribunal subsane la vaguedad manifiesta del Canon 14. Por consiguiente, lo razonable sería colegir que un abogado que esté participando, o haya participado, en la investigación o litigación de un pleito o proceso adjudicativo, no deberá hacer una manifestación extrajudicial que sepa, o deba saber, que será difundida a través de los medios de comuni-cación y que pueda, o haya podido, perjudicar sustancial-mente el pleito o proceso adjudicativo en curso en el que interviene o que intervino. Valga destacar también que, en lo pertinente, la limitación del canon es de carácter temporal. Es decir, aplica sólo mientras el pleito o proceso adjudicativo esté pendiente.(21) Una vez termine el pleito o proceso, la prohibición cesa. Por otra parte, deberá enten-derse que un pleito o proceso adjudicativo culmina cuando se emite una determinación final en cualquiera de éstos, la *538cual dirime la controversia sobre la que verse la expresión del abogado. (22)
Un abogado, por lo tanto, en aras de ajustarse a las pautas éticas que contiene el Canon 14 deberá evaluar, pri-mero, si sus expresiones extrajudiciales serán o podrían ser difundidas públicamente y, segundo, si éstas podrían, o hubieran podido, perjudicar sustancialmente el pleito o proceso adjudicativo al que se refieren y en el cual el le-trado interviene o intervino. Conviene enfatizar, además, que el perjuicio sustancial al que se refiere la norma anterior se ha de apreciar en virtud de los intereses que legiti-man la prohibición de expresión que nos atañe, a saber, velar por la imparcialidad de los procedimientos y la sana administración de la justicia. Por otra parte, las expresio-nes que se examinen bajo este estándar habrán de eva-luarse en el contexto en el que se profirieron. Asimismo, habrán de tomarse en consideración factores tales como la reputación del cliente y el interés público de la controversial(23) Después de todo, se trata de una formula-ción puntual de la responsabilidad del abogado de procurar la materialización eficiente de la justicia, si bien ajustada al contexto que nos ocupa, en el que intereses apremiantes confluyen. Por lo tanto, lo fundamental es determinar si un abogado promedio, en similares circunstancias y aten-diendo a las particularidades del pleito o proceso adjudica-tivo del que se trate, supo o debió saber que sus expresio-nes extrajudiciales podrían haber afectado la integridad del pleito o proceso adjudicativo en el que intervino.
En caso de que el abogado determinase que, en efecto, sus expresiones serán o podrían ser difundidas pública-*539mente y que existe la posibilidad de que puedan perjudicar la integridad de un pleito o proceso adjudicativo en el que interviene, entonces se activará el deber general de absten-ción antes identificado, el cual constituye la primera norma dispuesta en el Canon 14, conforme la interpreta-ción de éste suscrita por este Tribunal.
En síntesis, en virtud de lo anterior es menester con-cluir que el deber general de abstención que contiene la primera oración del Canon 14 satisface el mínimo reque-rido que intima Gentile. Esto en la medida en que dicho deber de abstención está sujeto al efecto que las expresio-nes hechas por el abogado puedan tener sobre la imparcia-lidad de un pleito o proceso adjudicativo o sobre la sana administración de la justicia; esto es, sobre la integridad de determinado pleito o proceso adjudicativo en el que el abogado interviene.
B
Por otra parte, la segunda oración del Canon 14 establece que “[e]n caso de que las circunstancias extremas de un pleito específico justifiquen ofrecer una información al pú-blico, será impropio el hacerlo anónimamente”. (Énfasis suplido). 4 LPRA Ap. IX, C. 14. En primer lugar, dicha ora-ción señala que las expresiones que haga un abogado po-drán justificarse en atención a “circunstancias extremas”, sin especificar cuáles son éstas o qué criterios podrán utili-zarse para identificarlas. De su faz, pues, tal oración resulta inconstitucionalmente vaga, puesto que limita la libertad de expresión del abogado sin proveer guías y normas claras.
Sin embargo, aun pudiendo proveer criterios para identi-ficar qué circunstancias han de reputarse “extremas”, como ya se dijo, esta limitación es, a lo sumo, excesivamente am-plia, ya que bien podría prohibir expresiones hechas por un abogado aun cuando éstas no afecten el pleito o procedi-miento adjudicativo en el que intervino o interviene. No se *540debe perder de vista que las limitaciones al ejercicio de la libertad de expresión de un abogado han de justificarse ex-clusivamente en virtud de los intereses apremiantes que in-forman y delimitan la profesión legal —por ejemplo, velar por la imparcialidad de los procedimientos y la sana admi-nistración de la justicia — . Así, no son constitucionalmente válidas las limitaciones que se justifiquen en sí mismas y que no tomen en consideración el derecho constitucional a la libertad de expresión del abogado y lo ponderen en relación con la integridad de los pleitos o procedimientos judiciales en los que éste interviene.
Por consiguiente, esta segunda oración del Canon 14 es inconstitucional por ser vaga. Empero, aun pudiendo sub-sanar la vaguedad señalada, la formulación de la oración en cuestión bien pudiera ser excesivamente amplia, ya que la prohibición que consagra no se ajusta a los intereses que precisamente legitiman cualquier prohibición a la libertad de expresión de los abogados.
Por último, la oración que nos ocupa prohíbe que el abo-gado emita expresiones extrajudiciales de manera anónima. Ello, a todas luces, nos parece una limitación constitucional-mente válida de la libertad de expresión del abogado, que incide, si acaso, mínimamente sobre ésta. Por otra parte, obligar al abogado a identificarse cuando se exprese no per-judica injustificadamente su libertad de expresión. Más bien, esa obligación adelanta intereses de particular impor-tancia para la sana administración de la justicia y el efi-ciente funcionamiento de nuestro sistema judicial, a saber: la honestidad, la transparencia y la honradez. Esto en la medida en que el abogado que haga expresiones extrajudi-ciales no podrá esconderse en el anonimato y, así, evadir la posibilidad de ser sancionado disciplinariamente, si ello procediera. En consecuencia, ajustándose al deber general de abstención identificado en la primera oración del Canon 14 —y al estándar identificado que condiciona su aplica-ción — , el abogado, bajo ninguna circunstancia, se expresará *541anónimamente sobre pleitos o procedimientos adjudicativos pendientes en los que intervenga.
C
Resta evaluar la tercera y última oraciones del Canon 14. Esta dispone que “[u]na referencia unilateral o ex parte a los hechos de un caso debe limitarse a citas tomadas de los récord y documentos archivados en los tribunales [...]”. 4 LPRA Ap. IX, C. 14. Por otra parte, establece que aun en los casos extremos en los que presuntamente se justificaría que un abogado se exprese, “es preferible [que éste se] absten[ga] de ofrecer [...] declaraciones”. íd. Como se ha dicho, esta oración contiene, a lo sumo, dos normas distin-tas, si bien una de ellas, en propiedad, es una exhortación. Por un lado, se condicionan las posibles declaraciones uni-laterales o ex parte del abogado a las constancias en los récord o archivos del caso en el que interviene, sin impor-tar el efecto que dichas expresiones pudieren tener sobre la integridad de éste. Por otro lado, se exhorta al abogado a que, en relación con un pleito o procedimiento adjudicativo en el que intervino o interviene, se abstenga de hacer de-claraciones aun cuando pueda estar legitimado para ello.
En cuanto a la primera porción de la oración que nos atañe, es inevitable concluir que la misma es inconstitucio-nal, al ser excesivamente amplia. Ante todo, limitar las expresiones permitidas del abogado a citas que consten en el expediente judicial de determinado pleito o proceso ad-judicativo tiene el efecto de prohibir la expresión que bien pudiera estar protegida —en atención al estándar discu-tido en esta opinión — , el cual es el presupuesto del deber de abstención que consagra la primera oración del Canon 14. Es decir, limitar las expresiones del abogado a citas textuales de los autos del pleito o proceso adjudicativo en el que intervino o interviene, podría incidir sobre aquellas expresiones extrajudiciales de éste que razonablemente no *542puedan afectar la imparcialidad de dicho pleito o proceso, o afectar la sana administración de la justicia.
Por otra parte, la exhortación final de la oración es pal-mariamente incompatible con el deber general de absten-ción y el estándar establecido en el análisis precedente. Por ende, a tenor con tal análisis, la tercera oración del Canon 14 debe tenerse por no puesta.
VIII
Vista la totalidad del expediente y las particularidades tácticas del caso, no procede sancionar al licenciado Sueiro del Valle al amparo del Canon 14. Las expresiones extra-judiciales emitidas, públicamente, por el licenciado Sueiro del Valle se limitaron a expresar lo que había ocurrido en el foro federal y se hicieron luego de que los medios de difusión se interesaran en el litigio. Además, dichas expre-siones no podían razonablemente incidir de manera sus-tancial en la imparcialidad del pleito en cuestión o afectar adversamente la sana administración de la justicia. Re-cuérdese, por ejemplo, que cuando el licenciado Sueiro del Valle emitió sus expresiones, el foro federal había emitido una sentencia sumaria parcial, la cual había adjudicado los pormenores sobre los que éste se expresó. Aun cuando las palabras utilizadas por el licenciado Sueiro del Valle no hayan sido las más adecuadas, sus expresiones no contra-vienen la norma ética consagrada en el Canon 14. Tampoco podemos perder de vista que dichas expresiones preten-dían, ante todo, proteger los intereses y la reputación de su cliente en los medios de comunicación, dado el interés que el pleito suscitó en la prensa del País. Así, procedía orde-nar el archivo de la queja presentada contra el licenciado Sueiro del Valle.
*543IX
Ya que este Tribunal no ha enmendado los cánones del Código de Etica Profesional, considero que no podemos cru-zarnos de brazos. Es decir, nos compete atender aquellos asuntos inherentes a la regulación de la profesión legal, máxime cuando éstos inciden en el ejercicio cabal de dere-chos constitucionales, tutelados al amparo tanto de nues-tra Constitución como de la Constitución federal. Así, por los fundamentos antes expuestos, estoy conforme con el proceder de la mayoría de este Tribunal.
Voto particular de conformidad emitido por el
Juez Aso-ciado Señor Martínez Torres,
al cual se unió la Jueza Asociada Señora Pabón Charneco.
Estoy conforme con el archivo de la queja presentada contra el Ledo. Roberto Sueiro del Valle.
HH
Hoy queda clara, una vez más, la urgencia de que apro-bemos un nuevo Código de Etica Profesional que se ajuste a las exigencias de la profesión legal en el siglo xxi. Es lamentable que, debido a la dejadez de este Tribunal por décadas, algunas de nuestras normas éticas vigentes no se ajusten al estándar mínimo garantizado por la Constitu-ción federal, según establecido por el Tribunal Supremo federal en Gentile v. State Bar of Nevada, 501 US 1030 (1991).
A diferencia de otras ocasiones, donde se podía respon-sabilizar a las otras dos ramas de gobierno porque mantu-vieran vigentes normas arcaicas por años, en este caso eso *544se debe única y exclusivamente a la falta de atención de este Tribunal al tema de la responsabilidad profesional de los abogados en Puerto Rico. Adviértase que nuestro poder inherente sobre este asunto particular veda cualquier ac-ción de la Asamblea Legislativa y del Gobernador dirigida a la adopción de un Código de Ética Profesional que rija la abogacía y la notaría en Puerto Rico. En palabras más co-loquiales, la bola está en nuestra cancha.
Para llevar a cabo esta reforma comprensiva de nuestro ordenamiento ético, no tenemos que reinventar la rueda. Las Reglas Modelo de Conducta Profesional de la American Bar Association (ABA), las cuales rigen de manera uni-forme en la mayoría de las jurisdicciones de Estados Uni-dos, incluso, en el Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico, tienen que ser la ruta a seguir. Estas son producto de un grupo de trabajo com-puesto por estudiosos de la materia que se encargan de revisarlas y sugerir enmiendas periódicamente para aten-der las nuevas necesidades y los desarrollos de la profesión legal. Además, la ABA cuenta con el Center for Professional Responsibility, una división permanente que se encarga, entre otras cosas, de auspiciar conferencias, de publicar libros y de una revista jurídica sobre el tema de responsa-bilidad profesional. Igualmente, brinda apoyo a las juris-dicciones que adoptan las Reglas Modelo de Conducta Pro-fesional de la ABA. No encuentro razón para no beneficiarnos de ese proceso, así como de todas las publica-ciones y de la jurisprudencia que ya ha interpretado estas normas. (1)
En estos momentos el Secretariado de la Conferencia Judicial y Notarial está evaluando los comentarios presen-tados por la comunidad legal en reacción al Proyecto de Código de Conducta Profesional de Puerto Rico y al Pro-*545yecto de Reglas de Procedimiento para Asuntos Disciplina-rios de la Abogacía y la Notaría, publicados en el 2013. Véanse: In re Extensión Términos I, 190 DPR 314 (2014); In re Proy. Conducta Prof. y Regl. Disc., 189 DPR 1032 (2013). Confío que tan pronto recibamos el informe del Se-cretariado podamos adoptar, en el mayor grado posible, las Reglas Modelo de la ABA.
Por supuesto, al adoptar un cuerpo de normas como es-tas siempre habrá que hacer ajustes menores para atem-perarlos a nuestras necesidades. Lo primordial es que la regla general en ese proceso tiene que ser adoptar la totali-dad de las Reglas Modelo de la ABA. Descartar disposicio-nes particulares debe ser la excepción y solo debe proceder luego de que se ofrezca una justificación racional. Ese pro-ceso tampoco puede desnaturalizar la esencia y coherencia interna de las Reglas Modelo, entremezclándolas con dis-posiciones provenientes de otros ordenamientos que no guardan una relación estrecha con nuestro sistema jurídico. Eso solo tiene el efecto de dar vida a un “Frankenstein” que causará más problemas que los que resuelve. Asimismo, hay que tener presente que en el De-recho, como en otras disciplinas, cada palabra es impor-tante y cumple un propósito particular. Por eso, al mo-mento de adoptar las Reglas Modelo, hay que prestar una atención especial a la traducción precisa de cada término, pues un error o, incluso, la omisión de una palabra, puede tener como efecto cambiar el significado de la norma, con las consecuencias que ello supone.
hH I — i
En lo pertinente a este caso, la Regla Modelo 3.6 es la disposición análoga a nuestro Canon 14 del Código de Etica Profesional, 4 LPRA Ap. IX. Esta regla se ha actualizado en varias ocasiones para ajustarse al estándar constitucional aplicable. A pesar de que ese estándar es mucho menos res-*546trictivo que nuestro actual Canon 14, también ha sido objeto de críticas por no ser lo suficientemente flexible a la luz del derecho a la libre expresión garantizado por la Constitución federal. Véase E. Chemerinsky, Silence Is Not Golden: Protecting Lawyer Speech Under the First Amendment, 47 Emory L.J. 859 (1998). No obstante, a pesar de esos señala-mientos, “el estándar de la Regla Modelo 3.6 ha prevalecido y ha sido adoptado, aunque con ciertas variaciones, por to-das las jurisdicciones de los Estados Unidos [...]”. C. Hilerio Echevarría, Análisis sobre la libertad de expresión de los abogados y jueces de Puerto Rico, 83 Rev. Jur. UPR 329, 336 (2014). No me cabe duda alguna de que si ya hubiéramos adoptado el lenguaje de esta Regla Modelo, la disposición del caso que hoy nos ocupa habría sido mucho más sencilla.
( — i HH hH
Por último, me preocupa el trámite interno que siguió la queja que originó este procedimiento disciplinario. Esta se presentó en el 2005 y no es hasta el 2016, más de diez años después, que disponemos finalmente de ella. Los abogados en Puerto Rico no pueden estar sujetos a la incertidumbre que produce un procedimiento disciplinario tan extenso, máxime cuando lo que está en juego es su licencia para practicar la abogacía en la Isla. Espero que cuando apro-bemos un nuevo Código de Etica Profesional en un futuro cercano, también adoptemos las medidas necesarias para garantizar que este tipo de demora injustificada no se re-pita y que los procedimientos disciplinarios en este Tribunal se tramiten con mayor agilidad y eficiencia.

 Véase TMTV, Corp. v. Mass Productions, Inc., 345 F.Supp.2d 196 (D. PR 2004), sentencia sumaria parcial dictada a favor de los demandantes en la que se determinó que, en efecto, éstos eran los únicos titulares de los derechos de autor de los programas televisivos objeto de controversia. Véanse, además: TMTV Corp. v. Mass Productions, Inc., 645 F.3d 464 (1er Cir. 2011); TMTV, Corp. v. Mass Productions, Inc., 853 F.Supp.2d 208 (D. PR 2012); TMTV, Corp. v. Mass Productions., Inc., 453 F.Supp.2d 378 (D. PR 2006).


 El licenciado Sueiro del Valle señala que el Canon 14 contiene una prohibi-ción casi absoluta, puesto que sólo reconoce como legítimas —esto es, como protegi-das— las expresiones que haga un abogado en “casos extremos”, aun cuando las expresiones pudieran no tener la posibilidad de ocasionar un perjuicio sustancial en determinado procedimiento adjudicativo. De igual forma, señala que dicho canon exhorta a que los abogados, incluso en “casos extremos”, se abstengan de hacer co-mentarios, lo cual puede interferir indebidamente con su derecho constitucional a la libertad de expresión.


 Como se sabe, las interpretaciones suscritas por el Tribunal Supremo de EE. UU. en lo atinente a la Constitución federal constituyen el ámbito mínimo que este Tribunal está obligado a respetar al interpretar las cláusulas análogas de nuestra Constitución como, por ejemplo, la que consagra el derecho fundamental a la libertad de expresión. Véanse, por ejemplo: Pueblo v. Díaz, Bonano, 176 DPR 601, 621-622 (2009); Díaz v. Colegio Nuestra Sra. del Pilar, 123 DPR 765, 770 (1989); R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, Puerto Rico, Ramallo Bros. Printing, 1988, Vol. II, pág. 1711. Véase, además, J.J. Álvarez González, Dere-cho constitucional de Puerto Rico y relaciones constitucionales con los Estados Uni-dos: casos y materiales, Bogotá, Ed. Temis, 2009, pág. 75 (“[E]n función de la cláusula federal de supremacía [...] la extensión mínima de los derechos constitucionales puertorriqueños que tienen contraparte en la Constitución federal está delimitada por las interpretaciones que sobre ésta haya emitido el Tribunal Supremo federal” [énfasis en el original]). Valga señalar que en Gentile v. State Bar of Nevada, 501 US 1030 (1991), el Tribunal Supremo federal se expresó sobre el ámbito de protección constitucional que tiene un abogado al emitir expresiones públicas relacionadas con un proceso judicial pendiente, si bien se trataba de un caso de índole criminal. En cualquier caso, es menester precisar el alcance de lo resuelto en Gentile —dada su evidente— pertinencia a la controversia que nos ocupa con tal de identificar el ám-bito mínimo de protección que ha de tener un abogado al expresarse sobre alguna materia relacionada con un proceso adjudicativo pendiente.


 Cf. 4 LPRA Ap. EX, C. 13, el cual regula la publicidad y la libertad de expre-sión de los abogados en pleitos criminales pendientes.


 Valga señalar que el deber ético consagrado en el Canon 14 del Código de Ética Profesional, supra, adquiere mayor importancia en casos que se ventilan ante un Jurado, dado que éste está compuesto, como norma general, por personas legas. Sin embargo, como se sabe, en nuestra jurisdicción no se ventilan pleitos civiles ante un Jurado. No obstante, conviene no perder de vista esta distinción, puesto que la conducta de un abogado —admitido al ejercicio de la abogacía en el Estado Libre Asociado de Puerto Rico— en jurisdicciones en las que sí se permiten pleitos civiles ante un Jurado bien podría ser éticamente reprochable y, en consecuencia, sancio-nada por este Tribunal. Véanse, por ejemplo: In re Scott, 175 DPR 474 (2009); In re Rochet Santoro, 174 DPR 123 (2008).


 Tal insuficiencia es de particular importancia debido a los intereses consti-tucionales concernidos. No se debe perder de vista que nuestro Código de Ética Pro-fesional data de 1970. Por lo tanto, es evidente que le compete a este Tribunal, al amparo de su poder inherente para reglamentar la profesión legal, atemperar los cánones de conducta profesional a las exigencias que imponga el devenir de la doc-trina constitucional, con tal de mitigar cualquier insuficiencia normativa. Véase, por ejemplo, Álvarez González, op. cit., págs. 1057-1061; L.M. Villaronga, Derecho cons-titucional, 64 Rev. Jur. UPR 765, 795-796 (1995). Ello en aras de evitar que nuestros preceptos éticos se tornen obsoletos. M. Ramos de Szendrey, Responsabilidad, profe-sional, 61 Rev. Jur. UPR 961, 966-967 (1992) (“[L] a obsolescencia, inclusive de índole constitucional, de que adolece nuestro Código de [É]tica Profesional apunta a la necesidad imperiosa de que se efectúe una reestructuración de todo lo concerniente al ordenamiento disciplinario en sus aspectos procesales y sustanciales. Es al Tribu*522nal Supremo en primera instancia, en virtud de su facultad inherente para regla-mentar todo lo concerniente a la abogacía, [...] a quie[n le] corresponde esta inapla-zable tarea” [escolios omitidos]).


 Dado que las expresiones hechas por el licenciado Sánchez Ramos versaban sobre las actuaciones de los tribunales del País, a éste se le imputó haber infringido los Cánones 9 (el cual consagra determinados deberes del abogado para con los tribunales) y 38 (que prohíbe hasta la apariencia de conducta impropia) del Código de Ética Profesional, 4 LPRA Ap. IX. In re Sánchez Ramos, 174 DPR 453, 472 (2008). O sea, no se le imputaron infracciones al Canon 14 porque las circunstancias no lo ameritaban. En consecuencia, al invocar oportunamente sus derechos constituciona-les, el licenciado Sánchez Ramos impugnó la constitucionalidad de tales cánones, tanto de su faz como en su aplicación. íd., pág. 474.


 La Regla 177 disponía:
“[1] A lawyer shall not make an extrajudicial statement that a reasonable person would expect to be disseminated by means of public communication if the lawyer knows or reasonably should know that it will have a substantial likelihood of materially prejudicing an adjudicative proceeding; however, a lawyer may make a statement if the lawyer has a good faith belief, based upon the totality of facts and circumstances known to the lawyer at the time, that the content of the statement is admissible at a subsequent hearing or trial or properly arguable from anticipated evidence; and
(a) The statement protects the public from substantial future harm; or
(b) The statement is one that a reasonable lawyer would believe is required to protect a client from the substantial undue prejudicial effect of publicity not initiated by the lawyer or the lawyer’s client and is limited to such information as is necessary to mitigate the adverse publicity; or
*527(c) The statement reveals governmental corruption or abuse of power”. Nevada Rules of Professional Conduct, R. 177, disponible en https://www.law.cornell.edu/ ethics/nv/code/NV_CODE.HTM (derogada el 1 de mayo de 2006 y remplazada por la actual Regla 3.6).


 La mayoría, para efectos de este resultado, se expresó a través del tercer acápite de la opinión del Juez Asociado Kennedy, a quien se le unieron los Jueces Asociados Marshall, Blackmun, Stevens y la Jueza Asociada O’Connor.


 Véase Nevada Supreme Court Rule 177(3)(a), Nv. St. S. Ct. R.P.C. 177(3)(a) (“Notwithstanding subsection 1 and 2(a-f), a lawyer involved in the investigation or litigation of a matter may state without elaboration: (a) the general nature of the claim or defense [...]”) (derogada el 1 de mayo de 2006 y remplazada por la actual Regla 3.6).


 Hemos optado por traducir el estándar de “substantial likelihood of materially prejudicing”, validado en Gentile, como “probabilidad considerable de perjudi-car sustancialmente”, por entender que la traducción literal de aquél podría no re-flejar con precisión su significado. Nótese, por ejemplo, que “material”, en la lengua española, no coincide semánticamente con el adverbio “materially”, en tanto éste significa “in a noticeable or important way”, Oxford Learner’s Dictionary, “materially”, http://www.oxfordlearnersdictionaries.com/us/definition/englien/ materially?q=materially. Por consiguiente, al traducir el estándar en cuestión, se prefirió utilizar, en español, por su mayor coincidencia semántica, “sustancialment” para traducir “materially”, y “considerable”, dada su significación análoga, para “substantial”.


 La Juez Asociada O’Connor, quien proveyó el quinto voto para ambos seg-mentos de la opinión de la mayoría, emitió un Voto concurrente en Gentile que parece indicar una inclinación a restringir aún más la expresión de los abogados sobre pleitos pendientes. íd., págs. 1081-1082 (“I agree with much of THE CHIEF JUSTICE’S opinion. In particular, I agree that a State may regulate speech by lawyers representing clients in pending cases more readily than it may regulate the press. Lawyers are officers of the court and, as such, may legitimately he subject to ethical precepts that keep them from engaging in what otherwise might he constitutionally protected speech. [...] I agree with THE CHIEF JUSTICE that the ‘substantial likelihood of material prejudice’ standard articulated in Rule 177 passes constitutional muster” [énfasis suplido]). Véase, además, W. Scott Croft, Free Speech & Fair Trials — Striking the Balance: A Case Comment and Analysis of the Maryland Trial Publicity Rule as Applied in “Attorney Grievance Commission of Maryland v. Douglas F. Gansler”, XIX Geo. J. Legal Ethics 345, 351 (2006) (“The breadth of O’Connor’s framing of potential limits on lawyer speech, however, seems to indicate a potential willingness to circumscribe that speech even further than the ‘substantial likelihood’ standard suggests”).


 Valga señalar que cabría pensar en otros intereses que bien podrían permi-tir limitaciones distintas —sujetas a otros estándares— en diferentes contextos, como, por ejemplo, el publicitario. Ello, sin embargo, no es pertinente a la controver-sia que nos atañe.


 Sobre el requisito de amplitud sustancial, véase, por ejemplo, Broadrick v. Oklahoma, 413 US 601, 615-16 (1973). Véanse, también: J.J. Álvarez González, op. cit., pág. 1061; E. Chemerinsky, Constitutional Law Principles and Policies 3ra ed., Nueva York, Aspen Publishers, 2006, pág. 944 (“[T]he requirement for substantial overbreadth applies in all cases, whether the law regulates conduct that communicates or ‘pure speech’ ”, y cita a Board of Airport Com’rs of Los Angeles v. Jews for Jesus, Inc., 482 US 569, 574 (1987), y a Members of City Council of City of Los Angeles v. Taxpayers for Vincent, 466 US 789 (1984).


 Sobra la posibilidad de invalidar parcialmente un estatuto para evitar la invalidación “facial”, véase, en general, Brockett v. Spokane Arcades, Inc., 472 US 491 (1985). Véase, también, Chemerinsky, op. cit, pág. 948 (“The Court also avoids the ‘strong medicine’ of overbreadth by attempting to sever the unconstitutionally overbroad part of the law from the remainder of the statute”).


 Véase el acápite II de este Voto.


 Tal y como se discutió anteriormente, el Canon 14 de Ética Profesional apenas ha sido interpretado, razón por la cual no contamos con el beneficio de un acervo interpretativo que nos asista en la delimitación de su ámbito normativo. No obstante, véase el acápite III de este Voto, para una exposición de la exigua jurispru-dencia de este Tribunal sobre el particular.


 Aun cuando en otros contextos cabría distinguir entre los efectos de la apli-cación de una doctrina u otra, este Tribunal ha permitido la impugnación facial al amparo de ambas. Véanse, por ejemplo: Pueblo v. García Colón I, 182 DPR 129, 149 (2011); U.N.T.S. v. Srio. de Salud, 133 DPR 153, 160 (1993). Véanse, también: Kolender v. Lawson, 461 US 352 (1983); Village of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 US 489, 494 (1982); Young v. American Mini Theatres, 427 US 50 (1976). Para una discusión respecto a las particularidades de estas doctrinas en el ámbito del derecho a la libertad de expresión, véase Alvarez González, op. cit., pág. 1068.


 Cabe recordar que las “diversas normas” que contiene el Canon 14 fueron debidamente identificadas e interpretadas en el acápite II de este Voto. En esencia, éstas son: (1) el deber de abstención que consagra la primera oración del canon; (2) la prohibición de expresiones anónimas que contiene la segunda oración; (3) en la ter-cera oración, la limitación que dispone que las referencias unilaterales o ex parte han de ceñirse a las constancias de los récord y documentos archivados en los tribunales, y (4) la exhortación a abstenerse aun en estos casos. Aunque ciertamente estas nor-mas están íntimamente relacionadas entre sí, no es menos cierto que son distinguibles. Formular tales distinciones, además, facilita el análisis constitucional, puesto que permite evaluar a cabalidad cada aspecto normativo del canon.


 Nótese que “[ejstas doctrinas a menudo aplican a una misma situación [...]”. Álvarez González, op. cit., pág. 1061. Véase, también, 5 Rotunda and Nowak, Treatise on Constitutional Law Sec. 20.9(a), pág. 56 (5ta ed. 2013) (“The problem of vagueness in statutes regulating speech is based on the same rationale as the over-breadth doctrine and the Supreme Court often speaks of them together”).


 No obstante, es menester señalar que el Canon 14 dispone que el deber de abstención aplicará en situaciones en que las expresiones versen sobre particulares que “señalen la probabilidad de litigios futuros 4 LPRA Ap. IX, C. 14. Sin embargo, dados los hechos que nos ocupan, en esta ocasión es innecesario que este Tribunal se exprese sobre la aplicabilidad del referido deber de abstención con rela-ción a la probabilidad de pleitos futuros.


 Valga señalar que, de ordinario, se entenderá que un procedimiento judicial ha culminado cuando la sentencia adviene final y firme. Sin embargo, en los casos en que un abogado haga expresiones sobre una sentencia final, mas no firme, tal cir-cunstancia habrá de ser un factor a tomarse en consideración a la hora de evaluar si las expresiones se ajustan a los parámetros éticos correspondientes.


 por ejempio, un abogado podrá hacer manifestaciones extrajudiciales que sean necesarias para proteger a sus clientes del efecto perjudicial causado por la publicidad reciente no iniciada por el abogado o sus clientes.


 Para una discusión sobre la influencia de la American Bar Association sobre la reglamentación de la conducta profesional en Puerto Rico, véase G. Figueroa Prieto, Propuesta para la reglamentación de la conducta profesional en Puerto Rico, 81 Rev. Jur. UPR 1 (2012).